Exhibit 10.1
 
CHANGE IN TERMS AGREEMENT
 
Principal
$1,000,000.00
Loan Date
07-19-2009
Maturity
11-30-2009
Loan No.
42431
Call / Call
4A1 / BA
Account
Officer
10033
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.
Borrower:            AEROGROW INTERNATIONAL, INC.
   JACK J WALKER
   6075 LONGBOW DRIVE SUITE 20
   BOULDER, CO 80301
                   Lender:    
First National Bank
Canyon Branch
1155 Canyon Blvd.
Boulder, CO 80302-5121

 
Principal Amount:
$1,000,000.00                                                                                                           Date
of Agreement: August 28, 2009
 
DESCRIPTION OF EXISTING INDEBTEDNESS. A Promissory Note dated May 19, 2008 in
the original amount of $1,000,000.00 as modified from time to time by certain
Change in Terms Agreements, if applicable.
 
DESCRIPTION OF COLLATERAL. The collateral as described in any security
instrument or other related documents in which a security interest is given to
the lender to secure this indebtedness and any other indebtedness described
therein.
 
DESCRIPTION OF CHANGE IN TERMS. Extend maturity date from July 19, 2009 to
November 30, 2009.
 
Remove revolving line of credit feature and modify repayment schedule as
detailed in Payment paragraph below.
 
Change interest rate from Wall Street Journal Prime Rate plus 2.0% floating to a
fixed interest rate of 7.0%.
 
Additional collateral will be pledged to the note in the form of two AeroGrow
International, Inc. Series A Preferred Stock Certificates (currently totaling
200 shares) in the name of Jack J. Walker and a pledge on the First National
Bank Investment, Management & Trust account in the name of Jack Walker.
 
PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the “INTEREST CALCULATION METHOD” paragraph using the interest
rates described in this paragraph: one principal payment of $100,000.00 on
August 28, 2009, during which interest continues to accrue on the unpaid
principal balances using an interest rate of 7.000% per annum based on a year of
360 days; 3 monthly consecutive interest payments, beginning August 30, 2009,
with interest calculated on the unpaid principal balances using an interest rate
of 7.000% per annum based on a year of 360 days; 2 monthly consecutive principal
payments of $50,000.00 each, beginning August 30, 2009, during which interest
continues to accrue on the unpaid principal balances using an interest rate of
7.000% per annum based on a year of 360 days; one principal payment of
$100,000.00 on October 30, 2009, during which interest continues to accrue on
the unpaid principal balances using an interest rate of 7.000% per annum based
on a year of 360 days; and one principal and interest payment of $704,219.44 on
November 30, 2009, with interest calculated on the unpaid principal balances
using an interest rate of 7.000% per annum based on a year of 360 days.  This
estimated final payment is based on the assumption that all payments will be
made exactly as scheduled; the actual final payment will be for all principal
and accrued interest not yet paid, together with any other unpaid amounts on
this loan.  Notwithstanding the foregoing, the rate of interest accrual
described for any principal only payment stream applies only to the extent that
no other interest rate for any other payment stream applies.
 
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis: that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER:
 
AEROGROW INTERNATIONAL, INC
 
By:/s/ H. MacGregor Clarke
H. MacGregor Clarke, Chief Financial Officer of
AEROGROW INTERNATIONAL, INC
 
/s/ Jack J. Walker
JACK J. WALKER, Individually

 
 

--------------------------------------------------------------------------------

 
